DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 12/21/2021, with respect to the rejection of claims 1, & 3-19 have been fully considered and are persuasive.
With regards to claim 1, on pages 4-5, applicant argues that the innermost conductive element and the outer conductive layer being electrically ground is not obvious in view of the prior art (Hancock in view of Hancock434). Examiner agrees and the 103 rejection of claims 1, 3-4, & 7-12 has been withdrawn. However, upon further consideration a new rejection under 102(a)(1) is made regarding claims 1. Additionally, a 112(b) rejection is made with regards to claim 1 for reciting both an apparatus and process of using the apparatus.
With regards to claim 5, on pages 5, applicant argues that the prior art (Hancock in view of Hancock434) does not disclose the two conductors for transmitting radiofrequency. Examiner agrees and the 103 rejection of claims 5-6 has been withdrawn. However, upon further consideration a new rejection under 103 is made regarding claim 5. 
With regards to claim 13, on page 5-6, applicant argues that the prior art (Hancock in view of Ellman) does not disclose the “ball-shaped instrument tip” with two conductive hemispheres. Examiner agrees and the 103 rejection of claims 13-19 has been withdrawn. However, upon further consideration a new rejection under 103 is made regarding claim 13. Additionally, a 112(b) rejection and drawing objection is made with respect to the relative terminology for “ball-shaped.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ball-shaped instrument tip, from claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. With regarding to claim 13, it is unclear from the drawing (Figure 2) what is defined by ball-shaped, as the drawings portray a circular tip structure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both an apparatus and a process of using the apparatus. When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs, when the apparatus is contracted or when the apparatus is used therefore the scope of the claim is indefinite; in claim 1, lines 28-29, the limitation “wherein the innermost conductive element and the outer conductive layer are electrically grounded” fails to functionally claim the use and reads more of an active step of using the medical device instead of how the coating functions to work, for examination purposes the claim limitation will be considered as: wherein the innermost conductive element and the outer conductive layer are configured to be electrically grounded. 
Accordingly, claims 3-4, & 7-12 are rejected by virtue of dependency on rejected claim 1. 
The term “ball-shaped” in claim 13, is a relative term which renders the claim indefinite. The term “ball-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Miriam Webster defines a ball as a round or roundish body or mass, or a roundish protuberance1, the drawings (Figure 2—element 200) portray a circular instrument tip. It is the examiners position that the ball-shaped tip can be considered as a round-ish protuberance. 
Accordingly, claims 14-19 are rejected by virtue of their dependency on claim 13. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossetto (US 20100045558 A1), hereinafter Rossetto.
Regarding claim 1, as best understood in view of the 112(b) rejection above, Rossetto discloses an electrosurgical instrument ([0031]; Figure 6—element 100) for delivering radiofrequency (RF) electromagnetic (EM) energy and microwave EM energy for resection and ablation of biological tissue ([0004] & [0031]), the instrument comprising: an energy conveying cable structure ([0031]; Figure 6—element 16 & 120) comprising: a coaxial transmission ([0031] & [0032]; Figure 6 & 7A—element 16 & 120) line for conveying microwave energy ([0031], [0032], & [0034]; Figure 6—element 14; Figure 7A—elements 156 & 158; the inner conductor (156) and the outer conductor (158) are adapted to deliver a second frequency), the coaxial transmission line comprising an inner conductive layer ([0032]; Figures 7A & 7B—element 156), an outer conductive layer ([0032]; Figure 7A & 7B—element 158), and a dielectric layer ([0032]; Figure 7A & 7B—element 157) separating the inner conductive layer from the outer conductive layer ([0032]), wherein the inner conductive layer is formed around a hollow longitudinal passage along the cable structure ([0032]; Figure 7A & 7B—element 156; inner conductor (156) is a cylindrical conducting sheath which surrounds a dielectric layer (152) and an inner-most conductor (150)); and a transmission line for conveying radiofrequency energy along the hollow longitudinal passage ([0032] & [0034]; Figure 7A & 7B—elements 150 & 156; the innermost conductor (150) and inner conductor (156) are adapted to deliver a first frequency); and an instrument tip at a distal end of the energy conveying cable structure ([0031] & [0032]; Figure 6 & 7A—element 118), the instrument tip ([0031]; Figure 6—element 118) comprising: a dielectric tip element ([0032]; Figure 7A—element 152) extending longitudinally beyond a distal end of the outer conductor ([0032]; Figure 7A—element 158; dielectric layer (152) extends beyond outer conductor (158) in region (170)), wherein the inner conductor ([0032]; Figure 7A—element 156) extends longitudinally beyond the distal end of the outer conductor ([0032] & [0035]; Figure 7A—element 158; inner conductor (156) extends beyond outer conductor in region (170)) within the dielectric tip element ([0032]; Figure 7A & 7B—element 152 & 118; inner conductor (156) extends with the dielectric tip (152) in region (170) of the instrument tip (118)) to form a microwave radiator ([0031], [0032], & [0034]; Figure 6 & 7A—element 118 & 172); and an active electrode ([0035]; Figure 7A—element 180b; the inner conductor (156) acts as one pole (180b) for delivering the first frequency; it is the examiners position that this pole can be configured to be active when connected to signal) and a return electrode ([0035]; Figure 7A—element 180a; the innermost conductor (150) acts as the other pole for delivering the first frequency; it is the examiners position that this pole can be configured to be a return pole) mounted at a distal end of the dielectric tip ([0031] & [0032]; Figure 7A & 7B—element 118), wherein the active electrode and the return electrode ([0035]; Figure 7A—elements 180b & 180a) are connected to the transmission line ([0035]; Figure 7A—elements 156 & 150) to support an RF field therebetween at the distal end of the dielectric tip element ([0034]-[0036]; with an active pole (180b) and a return pole (180a) it is the examiners position that the tip element (118) in section (170) could support an RF field between the active and return pole at a first frequency), wherein the coaxial transmission line ([0036]; Figure 7A—element 120) for conveying the microwave energy is a first coaxial transmission line ([0034] & [0036]; Figure 7A—elements 156, 157, 158, & 172; wherein the inner conductor (156) is a first pole (180b), the innermost conductor (150) is a second pole (180a), and the outer conductor is a third pole (182b), during the application of a second frequency the inner conductor (150) acts as the inner conductor for , and the transmission line for conveying the radiofrequency energy is a second coaxial transmission line ([0034]-[0035]; Figure 7A—elements 150, 152, 156, 180b, 180a, & 170), wherein the second coaxial transmission line comprises an innermost conductive element ([0032] & [0034]; Figure 7A—element 150) extending through the longitudinal passage ([0032]), the inner conductive layer ([0032] & [0034]; Figure 7A—element 156) and an innermost dielectric layer ([0032]; Figure 7A—element 152) separating the inner conductive layer ([0032]; Figure 7A—element 156) from the innermost conductive element ([0032]; Figure 7A—element 150), wherein the active electrode ([0032], [0034], & [0035]; Figure 7A—element 180b) is electrically connected to the inner conductive layer ([0034, [0035]; Figure 7A—element 156; the inner conductive layer (156) makes a first pole (180b)) and the return electrode ([0034] & [0035]; Figure 7A—element 180a) is electrically connected to the innermost conductive element ([0034] & [0035]; Figure 7A—element 150; the innermost conductive element (150) makes a second pole (180a)), and wherein the innermost conductive element and the outer conductive layer are electrically grounded ([0034]-[0036]; the inner conductor makes a first pole (180b), the innermost conductor makes a second pole (180a) which together transmit a first frequency (170); it is the examiners position that the first pole (180b) could carry the signal and be considered as an active pole, while the second pole (180a) could be configured as a return pole and could be configured to be connected to ground; the outer conductor (158) makes a third pole (182b) and together with 180b and 180a transmits a second frequency (170); it is the examiners position that the third pole (182b) could be configured to be connected to ground and act as a return pole, wherein the active pole (180a) transmits the first and second frequencies). 
Regarding claim 3, Rossetto discloses all of the limitations of claim 1, as described above.
Rossetto further discloses wherein the innermost conductive element is a conductive wire ([0032]; Figure 7A—element 150 (e.g. a wire)).
Regarding claim 8, Rossetto discloses all of the limitations of claim 1, as described above. 
wherein the energy conveying cable structure has an outer diameter equal to or less than 3 mm ([0020]; the coaxial cable can be formed with a 0.047” outer diameter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rossetto in view of Kasevich et al. (US 5057106 A), hereinafter Kasevich. 
Regarding claim 7, Rossetto discloses all of the limitations of claim 1, as described above. 
Rossetto further discloses wherein the cable has an outer diameter of 0.047” ([0020]).
Rossetto does not disclose wherein the energy conveying cable structure is insertable through a flexible insertion tube of a surgical scoping device.
Kasevich teaches a microwave antenna device ([Col. 11, lines 23-47]; Figure 20—element 10), with a coaxial transmission line comprising an inner conductor and outer conductor ([Col. 11, lines 23-47]; Figures 20 & 21—elements 20 & 16) with a dielectric layer separating the conductors ([Col. 11, lines 23-47]; Figures 10 & 21—element 18), wherein the energy applicator ([Col. 11, lines 23-47] & [Col. 17, lines 35-43]; Figure 20—element 10) is insertable through a flexible insertion tube of a surgical scoping device ([Col. 17, lines 35-43]; the energy applicator has an outer diameter ranging from 0.05” to 0.02” and with this diameter the applicator can be placed anywhere in a patient with or without using endoscopes).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Rossetto, to include the .
Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan ( US 20150133910 A1), in view of Ormsby (US 20080015570 A1), hereinafter Brannan in view of Ormsby.
Regarding claim 5, Brennan discloses an electrosurgical instrument ([0033] & [0040]; Figure 1 & 3—elements 10 & 200) for delivering radiofrequency (RF) electromagnetic (EM) energy and microwave EM energy for resection and ablation of biological tissue ([0029], [0033], & [0041]), the instrument comprising: an energy conveying cable structure ([0035] & [0040]; Figure 2A, 2B, & 3—elements 20 & 204) comprising: a coaxial transmission line ([0035]; Figure 2B—element 20) for conveying microwave energy ([0033], [0035], & [0040]), the coaxial transmission line comprising an inner conductive layer ([0035]; Figure 2B—element 50), an outer conductive layer ([0035]; Figure 2B—element 56) and a dielectric layer ([0035]; Figure 2B—element 52) separating the inner conductive layer ([0035]; Figure 2B—element 50) from the outer conductive layer ([0035]; Figure 2B—element 56); and a transmission line for conveying radiofrequency energy ([0041]; Figure 3—elements 214a & 214b); and an instrument tip ([0035] & [0040]; Figure 2A—element 18; Figure 3—element 203) at a distal end of the energy conveying cable structure ([0034] & [0040]; Figure 2A—element 20; Figure 3—element 204), the instrument tip ([0035] & [0040]; Figure 2A—element 18; Figure 3—element 203) comprising: a dielectric tip element ([0034] & [0035]; Figure 2A & 2B—element 52 & 18) extending longitudinally beyond a distal end of an outer conductor ([0035]; Figure 2B—element 56; wherein the dielectric layer (52) is shown extending beyond the outer conductor (56)), wherein the inner conductor ([0035]; Figure 2B—element 50) extends longitudinally beyond the distal end of the outer conductor ([0035]; Figure 2B—element 50) within the dielectric tip element ([0034] & [0035]; Figure 2A & 2B—element 52 & 18) to form a microwave radiator ([0034], [0035], [0040], & [0041]; Figure 2A—element 18; Figure 3—element 203); and an active electrode ([0041]; Figure 3—element 212b) and a return electrode ([0041]; Figure 3—element 212a) mounted at the distal end of the dielectric tip ([0040] & [0041]; Figure 3—element 203), wherein the active electrode and the return electrode are connected to the transmission line to support an RF field therebetween ([0041]) at the distal end of the dielectric tip element ([0041]; Figure 3—element 203), wherein the transmission line for conveying the radiofrequency energy is a pair of wires ([0041]; Figure 3—elements 214b & 214a).
Brannan does not disclose wherein the inner conductive layer is formed around a hollow longitudinal passage along the cable structure, and wherein the pair of wires extend through the hollow longitudinal passage.
Ormsby teaches a electrosurgical device for delivering microwave energy ([0039]; Figure 4—element 60), comprising a coaxial cable with an inner conductor ([0035]; Figure 4—element 50), an outer conductor ([0035]; Figure 4—element 52), and a dielectric layer ([0035]; Figure 4—element 55), a dielectric tip ([0038]; Figure 2 & 4—element 20 & 65), the dielectric tip ([0038]; Figure 2—element 20) comprising a pair of electrodes ([0043]; Figure 4—elements 76), connected to control unit via a pair of wires ([0043]; Figure 4—element 78), wherein the inner conductive layer ([0035]; Figure 4—element 50) is formed around a hollow longitudinal passage along the cable structure ([0037]; Figure 4—element 24), and wherein the transmission line ([0043]; Figure 4—elements 78) for conveying the energy to the electrodes ([0043]; Figure 4—elements 76) is a pair of wires extending through the hollow longitudinal passage ([0043]; Figure 4—element 78).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Brannan, to include the teachings of Ormsby, as described above, as both references and the claimed invention are directed toward electrosurgical devices with coaxial cables that deliver microwave energy to tissue and comprise electrodes. As disclosed by Ormsby, the inner conductive layer can be hollow to provide a passage for wires and connectors through the cable ([0043]). A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Brannan, to include the teachings of Ormsby, as described above, as such a modification would allow for a more compact device and provide for passageway for connectors or wires to other features of the device, like electrodes.
Regarding claim 6, Brannan in view of Ormsby disclose all of the limitations of claim 5, as described above. 
Ormsby further teaches wherein the pair of wires are encased in an electrically insulating sheath ([0037]; Figure 4—element 58).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Brannan, to include the further teachings of Ormsby, as described above, as both references and the claimed invention are directed toward electrosurgical devices with coaxial cables that deliver microwave energy to tissue and comprise electrodes. As disclosed by Ormsby, the inner conductor includes an inner sleeve of dielectric material to surround the lumen ([0037]) the inner sleeve allows for a passageway for wires and connectors through the cable ([0043] & [0091]), while the insulation allows for one conductor to be insulated from another ([0047]). It would have been obvious to one of ordinary skill in the art to modify . 
Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 20150080891 A1), in view of Hancock et al.(US 20130289557 A1), hereinafter Shelton in view of Hancock.
Regarding claim 13, Shelton discloses an electrosurgical instrument ([0051] & [0052]; Figure 1—element 100) for delivering radiofrequency (RF) electromagnetic (EM) energy and microwave EM energy for resection and ablation of biological tissue ([0051]-[0052]; the device can supply energy such as electrical energy, ultrasonic energy, heat energy or any combination; the generator can comprise an RF source, ultrasonic source, a direct current source and/or any other suitable type of electrical energy source which may be activated independently or simultaneously), the instrument comprising: a transmission line for conveying the RF EM energy and the microwave EM energy ([0002], [0051] & [0052]; Figure 1—element 122; the generator is connected to the electrosurgical instrument via any suitable transmission medium; the cable may comprise multiple electrical conductors for the application of electrical energy to positive and negative electrodes of the electrosurgical instrument); and a ball-shaped instrument tip ([0127]; Figure 35—element 2526) at a distal end of the energy conveying cable structure ([0051], [0052], & [0127]; Figure 35—element 2526; end-effector is configured to receive power from instrument cable), the instrument tip comprising: a first conductive hemisphere ([0127]; Figure 35—2565); a second conductive hemisphere ([0127]; Figure 35—element 2566); and a planar dielectric layer ([0127]; Figure 35—element 2571) located in a physical separation gap between the first conductive hemisphere and the second conductive hemisphere ([0127]; Figure 35—element 2571; the first conductive hemisphere (2565) and the second conductive hemisphere (2566) are separated by an insulator (2571)), wherein the first conductive hemisphere and the second conductive hemisphere are configured to: radiate the microwave EM energy as a substantially spherical field (In the instant application (Page 13, line 3- Page 14, line 30) applicant teaches a tip structure (Figure 2—element 200), comprising a substantially spherical radiator having a first and second conductive hemisphere (Figure 2—element 202 & 204) separated by a dielectric material (Figure 2—element 206), wherein each hemisphere comprises an electrode (Figure 2—elements 208 & 210), wherein the hemispheres at microwave frequencies appear electrically like a single sphere, and microwave energy can be radiated by the first and second hemisphere in a substantially spherical pattern, while during radio frequency the tip structure appears electrically as a parallel plate capacitor; seeing as Shelton discloses all of the limitations of the tip structure as in the instant application—first conductive hemisphere with a first electrode (Figure 35—element 2565), a second conductive hemisphere with a second electrode (Figure 35—element 2566), and a planar insulative layer (Figure 35—element 2571) separating the hemispheres), it is the examiner’s position that the instrument tip would be capable of radiating microwave EM energy as a substantially spherical field, as described in the instant application), and provide respectively an active electrode ([0127]; Figure 35—element 2565) and a return electrode ([0127]; Figure 35—element 2566) on opposing sides of the separation gap ([0127]; Figure 35—element 2571) for delivering the RF EM energy ([0001] & [0002]).
Shelton does not disclose the instrument comprising: a coaxial transmission line for conveying the RF EM energy and the microwave EM energy, the coaxial transmission line comprising an inner conductive layer, an outer conductive layer and a dielectric layer separating the inner conductive layer from the outer conductive layer; wherein the first conductive hemisphere is electrically connected to the inner conductive layer, and wherein the second conductive hemisphere is electrically connected to the outer conductive layer. 
Hancock teaches a radiofrequency energy delivery device comprising an instrument tip ([0153]-[0155]; Figure 12—element 340) with two conductive portions ([0153]-[0155]; Figure 12 & 14—a coaxial transmission line ([0153]; Figure 12—element 332) for conveying the RF EM energy and the microwave EM energy ([0153]), the coaxial transmission line comprising an inner conductive layer ([0153]; Figure 2—element 334), an outer conductive layer ([0153]; Figure 12—element 336) and a dielectric layer ([0153]; Figure 12—element 338) separating the inner conductive layer from the outer conductive layer ([0155]); wherein the first conductive portion ([0011], & [0153]-[0155]; Figure 12—element 348) is electrically connected to the inner conductive layer ([0011], & [0153]-[0155]; Figure 12—element 334), and wherein the second conductive portion ([0011], & [0153]-[0155]; Figure 12 & 14—element 350) is electrically connected to the outer conductive layer ([0011], & [0153]-[0155]; Figure 12—element 336).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device as disclosed by Shelton, to include the teachings of Hancock, wherein the transmission line is a coaxial cable and the inner conductor is connected to the active electrode and the outer conductor is connected to the return electrode, as both references and the claimed invention are directed toward supplying RF energy to tissue. As disclosed by Shelton, the generator is connected to the electrosurgical instrument via any suitable transmission medium; the cable may comprise multiple electrical conductors for the application of electrical energy to positive and negative electrodes of the electrosurgical instrument ([0051] & [0052]); as disclosed by Hancock, RF energy is fed from the generator to the instrument tip via a coaxial cable ([0114]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Shelton, to include the teachings of Hancock, as described above, as such a modification would yield the predictable results of providing a suitable transmission line for connection to a bipolar instrument tip, and therefor provide for and electrical connection to an active and return electrode located on an instrument tip.
Regarding claim 14, Shelton in view of Hancock disclose all of the limitations of claim 13, as described above. 
Shelton further discloses wherein the instrument tip has a diameter to be inserted into a patient through a trocar of an endoscope and can be configured for laparoscopic procedures ([0102] & [0131]).
Shelton does not disclose wherein the ball-shaped instrument tip has a diameter equal to or less than 3mm. 
Hancock teaches wherein the instrument can fit through a channel of an endoscope and has a diameter equal to or less than 3 mm ([0060] & [0175]; the device preferably has a diameter of 2.5mm to enable it to fit down the instrument channel of an endoscope).
A person of ordinary skill in the art, would have been motivated to modify the electrosurgical device, as disclosed by Shelton, to include the teachings of Hancock, as described above, as both references and the claimed invention are directed toward electrosurgical devices that can deliver RF energy to tissue and be used in endoscopic procedures. As disclosed by Shelton, the instrument has a diameter which can be inserted into a patient through a trocar of an endoscope ([0102] & [0131]), Shelton does not explicitly disclose the diameter of the instrument, although Hancock discloses that the diameter of an instrument is preferably less than 2.5mm to fit in the instrument channel of an endoscope ([0060] & [0175]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Shelton, to include the teachings of Hancock, as both references are directed toward electrosurgical devices for delivering radio frequency energy to tissue and that are useable with an endoscope in an endoscopic procedure, wherein it is preferable that the instrument has a diameter of 2.5mm or less in order to fit in the instrument channel of the endoscope. 
Regarding claim 15, Shelton in view of Hancock disclose all of the limitations of claim 13, as described above. 
Shelton further discloses wherein the first conductive hemisphere ([0127]; Figure 35—element 2565) and the second conductive hemisphere ([0127]; Figure 35—element 2566) are symmetrically mounted on the planar dielectric layer ([0127]; Figure 35—element 2571; Figure 35 shows the conductive hemispheres (2565 & 2566) as symmetrical about the insulative layer (2571)).
Regarding claim 16, Shelton in view of Hancock disclose all of the limitations of claim 13, as described above. 
Shelton does not disclose a first electrical connector mounted on a first surface of the planar dielectric layer, the first electrical connector electrically connecting the inner conductive layer to the first conductive hemisphere; and a second electrical connector mounted on a second surface of the planar dielectric layer opposite to the first surface, the second electrical connector electrically connecting the outer conductive layer to the second conductive hemisphere.
Hancock further teaches the coaxial feed line ([0135]) further comprising a first electrical connector ([0135]; Figure 11—element 322) mounted on a first surface of the planar dielectric layer ([0135]; Figure 11—element 312), the first electrical connector electrically connecting the inner conductive layer to the first conductive portion ([0135]; Figure 11—element 284; the inner conductor of the coaxial feed line is connected to the first conductive portion (284) via connector (322)); and a second electrical connector ([0135]; Figure 11—element 324) mounted on a second surface of the planar dielectric layer ([0135]; Figure 11—element 314) opposite to the first surface ([0135]; Figure 11—element 312), the second electrical connector ([0135]; Figure 11—element 324) electrically connecting the outer conductive layer to the second conductive portion ([0135]; Figure 11—element 286; the outer conductor of the coaxial feed line is connected to the second conductive portion (286) via connector (324)).
.
Allowable Subject Matter
Claim 4, 9-12, & 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        /Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Ball Definition &amp; Meaning.” Merriam-Webster, Merriam-Webster, https://www.merriam-webster.com/dictionary/ball.